Case 19-08850-JMC-13   Doc 6   Filed 11/27/19   EOD 11/27/19 11:45:57   Pg 1 of 5
Case 19-08850-JMC-13   Doc 6   Filed 11/27/19   EOD 11/27/19 11:45:57   Pg 2 of 5
Case 19-08850-JMC-13   Doc 6   Filed 11/27/19   EOD 11/27/19 11:45:57   Pg 3 of 5
Case 19-08850-JMC-13   Doc 6   Filed 11/27/19   EOD 11/27/19 11:45:57   Pg 4 of 5
Case 19-08850-JMC-13   Doc 6   Filed 11/27/19   EOD 11/27/19 11:45:57   Pg 5 of 5




                                    /s/ Joseph W Balser




                                    /s/ Kimberly N Balser
